Citation Nr: 1454012	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a claimed lung disorder.

2.  Entitlement to service connection for a claimed right leg disorder, to include as secondary to service-connected residuals of right inguinal hernia repair.

3.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to April 5, 2011.

4.  Entitlement to a rating in excess of 70 percent for the service-connected PTSD beginning on April 5, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of November 2010 rating decision issued by the RO.

In February 2012, the Veteran and his spouse testified from the RO by way of videoconference technology at a hearing held with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded these issues in February 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran's appeal originally included the issues of service connection for jungle rot of the feet and entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 

During the pendency of the appeal, the RO, in a May 2014 decision, granted service connection for onychomycosis, bilateral residual jungle rot of the feet and assigned a no percent rating effective on June 30, 2009. The RO also assigned a TDIU rating effective on July 1, 2011. There is no indication in record that the Veteran appealed from these decisions. 

Therefore, his appeal concerning these issues has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also in the May 2014 rating decision, the RO assigned the Veteran a 50 percent rating for the service-connected PTSD, effective on June 10, 2009. The RO assigned the Veteran a 70 percent rating for the PTSD effective on April 5, 2011.  

The Board notes that, in addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested a chronic lung or right leg disorder in service or for many years thereafter.  

2.  The Veteran is not shown to have a chronic lung (respiratory) disorder due to an event or incident of his period of active service.

3. The Veteran is not shown to have a chronic right leg disorder due to an event or incident of his period of active service; nor it any shown to have been caused or aggravated by a service-connected disability.   

4. For the period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  


CONCLUSIONS OF LAW

1. The Veteran does not have a chronic lung disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. The Veteran does not have a right leg disorder due to disease or injury that was incurred in or aggravated by service; nor may any arthritis may not be presumed to have been incurred therein; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3. For the initial period of the appeal, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2013).

5. The criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in August 2009. The claims were last adjudicated in May 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Board is aware that during his May 2014 VA PTSD examination the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits. In this regard, in reporting his medical and vocational history, the Veteran stated that he was found to have an abdominal aneurysm and was told he was unemployable about 3 years earlier. As a result, he applied for SSA disability benefits. 

There is no indication from this report or any other evidence of record that the SSA records are relevant or would aid in substantiating the present claims. Here, it seems that the Veteran's SSA disability benefits application is relative to his abdominal aneurysm, a claim not before the Board on appeal. 

Thus, no useful purpose would be gained in further delaying a decision in this matter by requesting SSA records. See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2009) (There must be specific reason to believe SSA records may give rise to pertinent information to conclude that they are relevant).

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations and more importantly the medical opinion obtained in March 2014 are adequate with regard to the issues on appeal, as the March 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to evaluate the nature and etiology of his claimed lung and right leg disorders and severity and manifestations of the service-connected PTSD, taking into account the Veteran's reported history. 

Here, the examiner offered an opinion in March 2014 that addressed the etiology of his lung and right leg disorders and documented the current manifestations of the PTSD in May 2014, with due consideration given to the Veteran's reported history. 

Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the March 2012 hearing, the undersigned VLJ identified the issue on appeal and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


Laws and Regulations - Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis of the right knee. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's secondary service connection claim relative to his right leg disorder, is potentially applicable. 

However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As an initial matter, the Board notes that the Veteran does not allege, nor does the evidence reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The service treatment records showed that the Veteran sought treatment for complaints referable to right leg and respiratory disorders. An August 1968 service treatment records noted the Veteran's report that he had "arthritis in his right leg" for several years with intermittent episodes of swelling of the joints and also pain in the joints. 

The examiner during service noted nonspecific right lower extremity pain. The x-ray findings were noted to have been negative. The assessment was that of normal right lower extremity. The Veteran was returned to duty.

A December 1968 service treatment record showed that the Veteran had a three-day history of rhinorrhea, cough and sore throat. He complained of having occasional chills, fever and mild malaise. On examination, the assessment was that of upper respiratory infection (URI).

Subsequent to service, the private and VA medical records showed that the Veteran had current lung and right leg disorders. The records from the Melrose-Wakefield Hospital reflected that the Veteran had been treated for a left lung mass in 1987.  

It was noted that the Veteran had a prior history of pneumonia as well as a history of chronic cough for the previous 20 years.  It was also noted that the Veteran had smoked 1 and 1/2 packs of cigarettes per day since he was a teenager.  

The VA outpatient treatment records also reflected a diagnosis of calcified graunoma of the left lobe with scarring.  A February 2010 outpatient treatment report noted a diagnosis of chronic obstructive pulmonary disease as well as a continued history of smoking.

The VA outpatient treatment records dated in 2009 and 2010 included a diagnosis of right knee arthritis.  

During the March 2012 hearing, the Veteran testified that his service-connected right inguinal hernia repair had led to problems with his gait and caused stress on his right lower extremity.  He also noted that his treating VA physician told him that the scar tissue associated with his hernia repair had put additional stress on his right leg.  

Although the Veteran is shown to have current disabilities, the evidence does not serve to link the onset of any current lung or right leg disability to an event or incident of his period of service.

The March 2014 VA examination noted a diagnosis of emphysema. The examiner opined that the condition was less likely than not incurred in or caused by in-service injury, event or illness. The examiner noted that it was unclear if the Veteran had any diagnosable lung disorder prior to service.

However, the examiner noted that the treatment records from the Melrose-Wakefield Hospital in 1987 documented a lung disorder consistent with fibrosis related to chronic cigarette smoking. The records specifically excluded pathology related to dusts and fibers or infectious disease.

The examiner opined that it was apparent that the Veteran's lung disorder was attributable to his continued pattern of cigarette and marijuana smoking as was confirmed by the Veteran's reported history during the examination ("[He] should have stopped smoking years ago, and if [he] [did not] stop soon, things [were] just going to get worse...").

The November 2010 VA digestive disorders examination indicated that the Veteran had an antalgic gait likely secondary to bilateral knee arthritis and not his hernias.

A March 2014 VA examination identified the Veteran's diagnosed right leg disabilities as medial compartment DJD (degenerative joint disease) and ACL disruption, s/p (status post) repair. The examiner opined that these right leg disorders were less likely than not incurred in or caused by in-service injury, event or illness.

The examiner explained that the history provided by the Veteran and corroborated by a review of the record clearly indicated that the right knee condition was the result of occupational trauma sustained several years subsequent to the Veteran's period of active service. 

Significantly, the Veteran report sustaining a right knee injury at work in approximately 1986 when after trying to pull a roll of carpet out of an elevator, the carpet fell on his knee, snapping it and resulting in an ACL tear. 

Further, the examiner added that there was no service-connected disability that would provide a biomechanical or pathological nexus for the current right leg disorders (i.e., the current right leg disorders were not secondary to service-connected disability).

Additionally, to the extent that the Veteran had degenerative joint disease (arthritis) of the right knee, there was no evidence of arthritis of the knee shown in service or during the one year presumptive period thereafter. To determine that a chronic disease was shown in service, the disease entity must be identified. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The characteristic manifestations sufficient to identify the arthritis were not noted until many years after service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only evidence of record supporting the claims are various general lay assertions. In this case, the Board notes that the Veteran is competent to describe his lung and right leg manifestations that were present during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds the opinion of the VA examiner in the March 2014 VA examination report to have significant probative value. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and performed an examination. 

The examiner used his expertise in reviewing the facts of this case and determined that neither a lung condition nor a right leg disorder was due to an event or incident of the Veteran's period of service or otherwise caused or aggravated by a service-connected disability. 

It is clear that the examiner fully understood the basis for the claims, yet still determined, after reviewing the facts of the case, that the Veteran's current lung and right leg disorders were not related to an event or incident of service, but rather were due to his continued pattern of cigarette and marijuana smoking (lung) and occupational trauma sustained years subsequent to the Veteran's period of active service.   

For these reasons, the Board finds that the claims of service connection must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. 

However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Law and Regulations - Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

Significantly, there is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.   Rather, the GAF score must be considered in light of the actual symptoms of the service-connected disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  


Factual Background

The Veteran's claim of service connection for PTSD was received in June 2009. In the appealed November 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective on June 10, 2009 (date of claim). 

In an August 2011 rating decision, the RO increased the rating for the service-connected PTSD to 30 percent, effective on June 10, 2009. 

In a May 2014 rating decision, the RO increased the rating for the service-connected PTSD to 50 percent, effective on June 10, 2009. The RO then assigned a 70 percent rating effective on April 5, 2011. 

As these increases during the appeal do not constitute a full grant of the benefit sought, the Veteran's claim for an increased rating for the PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The October 2010 report of VA examination noted the Veteran's complaint that he was not able to move forward with his social life or have a relationship with any of his children. He reported being married four times and divorced three times. He described his current marriage as "very strained." 

The Veteran was noted to have previously been employed at Walmart for 11 months and gotten fired for clocking out 3 minutes late. He was rehired at Walmart and had been employed for 3 weeks. He felt it was going well.

On mental status examination, the Veteran's behavior was noted to be somewhat tense. His speech was spontaneous, but his mood was anxious.  His affect was appropriate to his mood. There were no indications of depersonalization or derealization. There was no evidence of hallucinations or delusions.

The Veteran's thought processes were very circumstantial and sometimes tangential. He had no preoccupations, obsessions or delusions. He had suicidal ideation of a passive nature, but no homicidal ideation. He was oriented and functioned in the average range of intelligence. He had problems with long term memory, but apparently attention, concentration, short and long term memory were commensurate with his age. His ability for abstract and insightful thinking was the low average range. Commonsense, reasoning, judgment, moral and ethical thinking were within normal limits.

The Veteran reported averaging approximately 3-4 hours of sleep per night. He had a lot of disturbing dreams. His appetite was "okay," and his energy level was low unless he was at work. He had not had sex with his wife in 10 years so he was not interested in sex. 

The Veteran was noted to have felt depressed often and rated his depression as 4-5 (out of 10). He felt anxious occasionally and rated his anxiety at 3 on average. He had never let his temper get the best of him.

The examiner assigned a GAF score of 70 and concluded that the Veteran's psychiatric symptoms were of a mild nature and his PTSD symptoms only mildly interfered with the Veteran's employment and social functioning.

The psychologist noted that the Veteran went to work regardless of how he felt emotionally and was a good worker. He shared in household chores and previously engaged in a hobby of collecting dye-cast model cars. He and his wife bowled once a week, and he had one good friend who he saw regularly. The psychologist also reported that "they [saw] the children regularly." 

The examiner opined again that the Veteran's PTSD symptoms were transient or mild and decreased work efficiency and abilities to perform only during periods of significant stress.

The April 2011 report of VA examination noted that the symptoms associated with the Veteran's PTSD included those of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideation and difficulty in adapting to stressful circumstances. 

The psychologist concluded that the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The psychologist assigned a GAF score of 60.

The psychologist added that the Veteran was becoming more isolative and had been written up at work for forgetting what he was supposed to be doing to complete a task. He reported being directed to write his employer a letter regarding how he was going to work on his deficiencies. 

The Veteran's employer reportedly had made accommodations for him and put him in a different position where he worked outside alone. He did not have much interaction with others. This new arrangement was working for the Veteran and all involved.

The May 2014 report of VA examination noted that the Veteran was living in the basement of a house owned by his sister-in-law. His wife lived on the first floor of the house with her sister. He reported that he and his wife had not had sex in 40 years and that she had declined his offers for a divorce. He indicated they had a decent relationship, but did not have a love relationship. He reported having no friends; his cat was his only real companion.

The Veteran had two adult sons with whom he did not have a close relationship. He reported that his sons never visited, but he and his wife were invited to visit their homes. 

However, they never felt welcome and recently stopped visiting because the situation was causing them too much distress. He had worked at Walmart until he was found to have an abdominal aneurysm and left employment for medical reason approximately three years earlier.

The psychologist noted that he had reviewed the pertinent treatment records and found that the Veteran had an ongoing history of suicidal ideation without intent. The symptoms attributable to his PTSD included those of depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships and suicidal ideation.

On mental status examination, the Veteran was noted to be pleasant, polite, cooperative and engaged during the interview. He made good eye contact, but appeared anxious and jittery, wringing his hands from time to time. His speech was clear, articulate and fluent and had a normal rate and volume. His mood was dysthymic with constricted mood congruent affect. 

The Veteran's thought processes seemed coherent and logical. He had ongoing passive suicidal ideation, but denied having immediate intent or plan. He was afraid of dying, but had a slight hope that he might die during an upcoming surgery. He denied having homicidal ideation, hallucinations or delusions. His intelligence appeared to be in average range with no evidence of cognitive impairment. Judgment seemed fair, and insight was good.  

The examiner assigned a GAF score of 42 based on his severe symptoms, suicidal ideation and significant social and occupational impairments. His occupational impairments were primarily due to several medical conditions; however, the psychologist noted that if he were physically able to work, he could most likely perform tasks that did not require extensive interaction with the public or colleagues.

Additionally, the psychologist noted his social impairment was fairly severe. The Veteran had been married 4 times, and the relationship with his current wife was quite detached. He and his wife had not been sexually intimate in decades. 

Further, the Veteran was noted to have been somewhat estranged from his sons and their children. He had only one friend other than his cat. The psychologist was concerned that declining health or loss the cat would soon be an additional stressor for the Veteran.

The psychologist concluded that the Veterans PTSD was productive of occupational and social impairment with deficiencies in most areas.


Analysis

In reviewing the entire record, the Board finds that the evidence shows that the Veteran has consistently demonstrated PTSD symptoms that included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective relationships, suicidal ideation, and difficulty in adapting to stressful circumstances over course of the appeal. 

To the extent that the assigned GAF scores have varied over time, the Veteran is shown to have demonstrated impairment in social functioning in that he had little or no relationship with his sons, a detached/strained relationship with his fourth wife, and no real friends for the period of the appeal.

Occupationally, the Veteran was capable of working before his physical disabilities prevented it, but appears to have worked under limited conditions in that he preferred to work alone and did not have much interaction with others.

The mental status examinations over this time have shown that the Veteran's mood was anxious or dysthymic with an affect that was appropriate to his mood. His thought processes were noted to have ranged from very circumstantial and sometimes tangential to coherent and logical. He had suicidal ideation (no current intent), but no homicidal ideation. He functioned in the average range of intelligence and had some memory impairments. His ability for abstract and insightful thinking was in the low average range.

The Veteran also reported having considerable sleep impairment, a lot of disturbing dreams and a low energy level. He experienced constant depression and anxiety, but did not demonstrate impaired impulse control (he had never let his temper get the best of him).

For the period of the appeal, the Board finds that the service-connected PTSD was productive of a disability picture that more closely resembled that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships so as to warrant the assignment of a 70 percent rating, but no higher for the initial period of the appeal prior to April 5, 2011. 

The Board finds in reaching this conclusion that the overall severity of the service-connected PTSD is not shown to have significantly changed during the course of the appeal.

Significantly, the Board is not required to find that an exhaustive list of symptoms has been met in assigning an increased rating for this period. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds that a 70 percent rating is best reflective of the Veteran's overall level of disability in terms of his actual social and occupational impairment for the period of the appeal. 

At no point does the evidence of record establish that the service-connected PTSD had caused total occupational and social impairment as none symptoms required for a 100 percent rating are shown.  

Here, in the Board's opinion, the findings reported in connection with the May 2014 VA examination are shown to most accurately describe the Veteran's level of functioning in terms or social and occupational impairment over time. 

Thus, the Board finds that a 100 percent rating is not assignable in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

Further, the Board notes that the Veteran was awarded a TDIU rating effective beginning on July 1, 2011.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

The discussion here reflects that the symptoms and effects of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  

Thus, referral for extraschedular consideration is not required in this case. 


ORDER

Service connection for a lung disorder is denied.  

Service connection for a right leg disorder to include as secondary to the service-connected residuals of a right inguinal hernia repair is denied.  

An increased rating of  70 percent, but no higher for the service-connected PTSD for the initial period of the appeal is granted subject to controlling regulations governing the payment of monetary awards.

An increased  rating in excess of 70 percent for the service-connected PTSD beginning on April 5, 2011 is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


